Citation Nr: 1104032	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for chronic reflux.

2.  Entitlement to an initial compensable evaluation for a right 
foot bunion.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for a dental disability, 
characterized as missing teeth, to include for treatment 
purposes.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1971 to January 1972, 
from October 1974 to March 1975, and from December 1988 to 
November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case involves the Foreign Cases division of 
the Pittsburgh RO.

During the pendency of the appeal, a June 2009 rating decision 
increased to 10 percent disabling the evaluation of the Veteran's 
service-connected chronic reflux.  Inasmuch as an evaluation 
higher than 10 percent for the service-connected chronic reflux 
is available, and inasmuch as a claimant is presumed to be 
seeking maximum available benefit for a given disability, the 
claim for higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's chronic reflux has 
been manifested by persistent complaints of vomiting, other 
symptoms of gastrointestinal distress, and need for medication, 
but not of such severity as to result considerable impairment of 
health.

2.  Throughout the appeal period the Veteran's right foot bunion 
has not been manifested by a moderate disability picture.  

3.  The competent medical evidence shows that the Veteran 
currently has left leg varicose veins and that he had left leg 
varicose veins in service.  

4.  The preponderance of the evidence shows that while the 
Veteran underwent dental treatment in service, he was not a 
prisoner of war, did not sustain dental trauma in service, and 
did not file an application for dental treatment within one year 
of his discharge from active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chronic reflux are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, 
Diagnostic Code 7346 (2010).

2.  The criteria for an initial compensable evaluation for a 
right foot bunion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 .

3.  Left leg varicose veins were incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 5107, 38 C.F.R. § 3.303.

4.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1712; 38 C.F.R. §§ 3.317, 3.381, 4.150, 17.161.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
September 2006 of the information and evidence needed to 
substantiate and complete his claims, to include information 
regarding how disability evaluations and effective dates are 
assigned.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

VA did not provide the Veteran with an examination in connection 
with his claim for dental treatment and the Board finds that an 
examination is not necessary to decide the merits of this claim.  
Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that: 1) the claimant has a 
current disability or signs and symptoms of a current disability; 
2) the record indicates that the disability or signs and symptoms 
of disability may be associated with active service; and, 3) the 
record does not contain sufficient information to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d).  The threshold for the duty 
to get an examination is rather low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, however, the evidence of record is sufficient to decide the 
claims of entitlement to service connection for dental treatment.  
Unfortunately, the Veteran's only submitted records are his 
service treatment records and these do not show that any claimed 
dental disability is related to service.  Moreover, there is no 
competent evidence of any pertinent dental disorder post-service; 
thus, there is no requirement that VA provide a compensation 
examination or obtain an opinion in regard to that issue.  The 
Veteran was given an examination for his chronic reflux, right 
foot bunion, and his varicose veins in July 2007.  

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, private medical 
records, and VA records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Evaluation of Service-Connected Disabilities

General Legal Principles of Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, such as the 
situation in this case, multiple (staged) ratings may be assigned 
for different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Evaluation of Chronic Reflux 

Service connection for chronic reflux esophagitis, claimed as 
GERD, hiatal hernia, gastritis, Barrett's esophagitis, and blood 
in urine, was granted in a December 2007 rating decision.  A 
noncompensable evaluation was assigned, effective March 27, 2007, 
the date of the claim.  A June 2009 rating decision increased the 
evaluation to 10 percent.  

Chronic reflux is rated as analogous to a hiatal hernia.  Under 
Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is 
warranted when the disease exhibits two or more of the symptoms 
for the 30 percent evaluation of less severity.  A 30 percent 
evaluation is assigned for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A 60 percent evaluation is assigned for 
symptoms of pain, vomiting, material weight loss, and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346. 

Based on these criteria, the evidence fails to establish that 
disability picture of the Veteran's service-connected digestive 
system diseases more nearly approximate the criteria for a higher 
30 percent evaluation.  A review of the claims file reveals that 
the objective evidence of record, including the Veteran's 
assertions about the severity of his condition, fails to support 
an evaluation in excess of the currently assigned 10 percent 
disability evaluation.  

The Veteran's service treatment records show that he was 
diagnosed with and treated for GERD, hiatal hernia, gastritis, 
and Barrett's esophagitis during service.

A July 2007 VA examination, reported the Veteran's complaints of 
heartburn, regurgitation, and hematochezia secondary to 
hemorrhoids.  The Veteran denied the symptoms of nausea, 
vomiting, diarrhea, constipation, or hematemesis.  He further 
stated that he had a normal appetite.  A diagnosis of esophagitis 
and chronic reflux.  

The Veteran was afforded an additional VA examination in August 
2007.  The Veteran again denied nausea, gagging, dry heaves, 
hematemesis, bloating, abdominal pain, jaundice, diarrhea, or 
constipation.  The Veteran reported heartburn and medication for 
control of his digestive symptoms.  The diagnosis was for chronic 
reflux esophagitis.

VA treatment records indicate that the Veteran has experienced 
the continued symptoms of bloody stool, vomiting, and diarrhea.  
A March 2009 treatment record noted that a small mild to moderate 
hiatal hernia was seen in x-ray records, and marked 
gastroesophageal reflux disease was noted extending up to the 
level of at least the thoracic inlet.

The Board notes the Veteran's complaints related to the 
difficulty of living with the symptoms of chronic reflux.  The 
Veteran reported symptoms of vomiting, dry heaves, diarrhea, and 
regurgitation from February through April 2008.  The Veteran also 
reported one instance of right arm pain in March 2008.  

After reviewing the evidence, the Board finds that the criteria 
for an initial evaluation in excess of 10 percent have not been 
met.  

The Board finds that the objective medical evidence of record, in 
addition to the statements of the Veteran, confirms the 10 
percent evaluation as the most appropriate reflection of the 
Veteran's symptoms.  The Veteran has been observed as 
experiencing periodically recurrent epigastric distress with 
regurgitation.

A higher evaluation of 30 percent is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.

The medical evidence of record reveals that upon examination the 
Veteran consistently denied symptoms of vomiting, nausea, 
abdominal pain, constipation, or hematemesis, and there is no 
evidence of any considerable impairment of the Veteran's health.  
Therefore a 30 percent evaluation for the service-connected 
digestive system diseases is not warranted.  In reaching this 
conclusion, the benefit of the doubt doctrine has been 
appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Evaluation of Right Foot Bunion

Service connection for a right foot bunion was granted in a 
December 2007 rating decision.  A noncompensable evaluation was 
assigned, effective March 27, 2007, the date of the claim.

The Veteran's right foot bunion has been evaluated under 
Diagnostic Code 5284.  Foot injuries that are moderate warrant a 
10 percent disability rating.  If moderately severe, a 20 percent 
disability rating is appropriate.  If the foot injury is severe, 
a maximum 30 percent disability rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2010).

The Veteran contends that his right foot bunion warrants a 
compensable rating.

The Veteran was afforded a VA examination in August 2007.  The 
examiner noted that the Veteran had a bunion present on the right 
first metatarsal head.  The examiner further noted that the 
bunion did not interfere with the Veteran's activities of daily 
living.  Additionally it was noted that the Veteran experienced 
tenia pedis and used anti-fungal creams and sprays for treatment.  
Diagnoses of right foot bunion and bilateral athlete's foot were 
given.  

After reviewing the evidence, the Board finds that the criteria 
for an initial compensable evaluation are not met.  The Veteran's 
right foot bunion has not been shown to be disabling to the 
moderate level required for a compensable 10 percent rating under 
Diagnostic Code 5284.  

The Board notes the Veteran's complaints of pain when wearing 
normal dress shoes for work; however, the Veteran has not sought 
any treat or shown a level of impairment warranting a compensable 
evaluation.  Accordingly, the Board finds that a compensable 
evaluation for a right foot bunion is not warranted.  




Entitlement to Service Connection

Legal Principles

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 


Service Connection for Varicose Veins 

The Veteran contends that he is entitled to service connection 
for varicose veins in his left leg.

The Veteran's May 1997 Report of Medical Examination noted 
superficial varicosities.  The remainder of the service treatment 
records is negative for any complaints, findings, or treatment 
referable to varicose veins.

The Veteran was afforded a VA examination of his veins in July 
2007.  Left anterior tibial varicose veins which began 15 years 
prior to examination were noted.  The veins did not require 
surgery; exercise and exertion were not precluded; and there were 
no effects on the Veteran's usual occupation and daily 
activities.  There was no pain noted, however, there was soreness 
with prolonged walking.  Additional symptoms of swelling and 
aching were noted.  The overall diagnosis was for large left 
anterior tendon varicose veins.  

After consideration of all the evidence, the Board finds that 
service connection for left leg varicose veins is warranted under 
the reasonable doubt doctrine.  

In this regard, the Veteran's separation examination showed 
superficial varicosities on his left leg and the July 2007 VA 
examination notes left leg anterior varicose veins which the 
Veteran reported began 15 years prior to examination.  The Board 
notes that a Veteran is competent to report observable symptoms 
such as varicose veins and the pain and aching associated with 
them.  The Board finds that the Veteran's assertions are 
credible.  Accordingly, it must be observed that the laws 
governing entitlement to service connection do not require that a 
relationship to service be proven.  Rather, if it is at least as 
likely as not that a disorder is related to service connection 
must be granted.  38 U.S.C.A. § 5107.

The Board finds that resolving all doubt in the Veteran's favor, 
entitlement to service connection for varicose veins is granted.  


Service Connection for a Dental Disability

Under 38 U.S.C.A. § 1712, outpatient dental services and 
treatment, and related dental supplies, may be furnished for a 
dental condition or disability when certain enumerated conditions 
are met.  Under the holding in Mays v. Brown, 5 Vet. App. 302, 
306 (1993), a claim for service connection is also considered a 
claim for VA outpatient dental treatment.

As to each noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to service 
trauma is that a Veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual restrictions 
of a timely application and one-time treatment.  38 C.F.R. § 
17.161 (c).

Compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, and 
loss of a portion of the maxilla.  Compensation for loss of teeth 
is available only for loss of body substance of the maxilla or 
mandible.  Otherwise, VA may grant service connection for dental 
conditions, including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purpose of receiving VA outpatient dental 
services and treatment, if certain criteria are met.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.

The Veteran contends that he has missing teeth which affect the 
way he eats and digests food, due to removal during his military 
service.  The Veteran contends that the teeth that were removed 
upon his entry into active service should have been crowned as 
other teeth were once later in his service.  As will be explained 
below, since the Veteran did not experience dental trauma in 
service and did not file a timely claim for one-time corrective 
dental treatment, VA must deny service connection for 
compensation and treatment purposes.

In this case, the Veteran does not meet the criteria for 
compensation because the Veteran does not claim, nor does the 
evidence show, that he sustained dental trauma in service.  In 
light of this finding, the Veteran is not entitled to 
compensation for dental treatment received in service as 
extracted teeth are not disabling conditions and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment if certain criteria are met.  38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161.  The record shows that while 
the Veteran underwent treatment for his teeth while in service, 
he stated and the evidence shows that this was due to dental 
issues that existed prior to service.  

The Board also finds that the criteria for eligibility to receive 
VA outpatient dental treatment have not been met.  Generally, a 
Veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161.

Teeth noted at entry as non-restorable will not be service- 
connected regardless of treatment during service.  38 C.F.R. § 
3.381 (d)(5).  So although the Veteran is noted to have received 
removable partial dentures (RPDs) during service, the Board notes 
that the Veteran had 16 teeth missing at his December 1974 dental 
examination, and that the Veteran did not file his claim for 
dental treatment within 180 days of separation from service.  

The Board has examined all the classifications of dental 
disability under 38 C.F.R. §§ 3.381 and 17.161 and has found none 
that would apply to the Veteran.

In this regard, the Veteran does not meet the requirements of 
class I because he does not have a service-connected compensable 
dental condition or disability.  The Veteran does not meet the 
requirements of class II because the Veteran was discharged from 
active service after September 30, 1981, and did not file his 
application for dental benefits within 180 days of his separation 
from active service.  The Veteran does not meet the requirements 
of class IIa because he does not have a dental condition or 
disability that is the result of combat wounds or other service 
trauma.  The Veteran does not meet the requirements of class IIb 
or class IIc because he was not detained or interned as a 
prisoner of war at any time during his active service.  The 
Veteran does not meet the requirements of class IIR because he 
did not file an application for dental benefits prior to his 
November 2002 original claim.  The Veteran does not meet the 
requirements of class III because he does not have a dental 
condition or disability that has been medically determined to be 
aggravated by a service-connected condition.  The Veteran does 
not meet the requirements of class IV because he is not a 
service-connected Veteran with disabilities rated as 100 percent 
disabling.  The Veteran does not meet the requirements of class V 
because he is not a participant in a rehabilitation program under 
38 U.S.C. Chapter 31.  Finally, the Veteran does not meet the 
requirements of class VI because there is no evidence that he is 
scheduled for admission or otherwise receiving care under 38 
U.S.C. Chapter 17.  See 38 C.F.R. § 17.161 (a).

Accordingly, service connection for treatment purposes is also 
not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
chronic reflux is denied.

Entitlement to an initial compensable evaluation for a right foot 
bunion is denied.  

Service connection for left leg varicose veins is granted.

Entitlement to service connection for a dental disability, to 
include for treatment purposes, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


